Case 1:20-cr-00094-TWP-TAB Document 106 Filed 05/05/21 Page 1 of 2 PageID #: 329




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                        )
            Plaintiff,                             )
                                                   )
         vs.                                       )   CAUSE NO. 1:20-cr-0094-TWP-TAB
                                                   )
  JOSEPH CHASE WINKLE,                             )                          - 01
  JEREMY GIBSON,                                   )                          - 02
  JOSEPH KREJSA,                                   )                          - 03
  COREY POSEY,                                     )                          - 04
            Defendants.                            )


                      COURTROOM MINUTE FOR MAY 5, 2021
                   HONORABLE TIM A. BAKER, MAGISTRATE JUDGE

         The parties appear for an initial appearance on the superseding indictment filed on April

  13, 2021. Defendant Winkle appeared in person and by retained counsel John Kautzman and

  Martin Brown. Defendant Gibson appeared in person and by retained counsel David Markus.

  Defendant Krejsa appeared in person and by retained counsel Yasmin Best. Defendant Posey

  appeared in person and by retained counsel Joshua Burress and K. Michael Gaerte. Government

  represented by AUSA Nicholas Linder and AUSA Katherine DeVar. USPO represented by

  Justin Meier.

         Defendants orally waived their right to physically appear for their initial appearance in the

  courtroom and consented to appear via video teleconference.

         Charges, rights and penalties were reviewed and explained.

         Parties were ordered to disclose evidence on or before May 19, 2021.

         Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, the court, with both the

  prosecutor and defense counsel present, confirms the government's obligation to disclose
Case 1:20-cr-00094-TWP-TAB Document 106 Filed 05/05/21 Page 2 of 2 PageID #: 330




  favorable evidence to the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,

  and orders it to do so. Favorable evidence under Brady need only have some weight and includes

  both exculpatory and impeaching evidence. Failure to produce such evidence in a timely manner

  may result in sanctions, including, but not limited to, adverse jury instructions, dismissal of

  charges, and contempt proceedings.

         Defendants waived formal arraignment and reading of the indictment on the record.

         Defendant Winkle, Gibson, and Krejsa was previously ordered released. [Dkt. Nos. 30,

  31, 32, and 35.]

         Government did not seek pretrial detention of Defendant Posey.

         Defendants released on conditions of pretrial release pending further proceedings before

  the court.


                                               _______________________________
               Date: 5/5/2021
                                                Tim A. Baker
                                                United States Magistrate Judge
                                                Southern District of Indiana




  Distribution:

  all ECF-registered counsel of record via email generated by the court’s ECF system
